Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.

Response to Amendments
 
The amendments filed on 07/23/2021 have been received, to which the Applicant is thanked. The Applicant has overcome the Claim Objection of record and it has been withdrawn.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on page 10 regarding newly amended claim language in view of Matsuzawa,
The examiner respectfully responds the Applicant points to Matsuzawa failing to show the upstream end portion of the specific fin coincides with the imaginary extension line, relating that Matsuzawa shows the imaginary line to not coincide with the upstream end portion of the specific fin, and instead extending 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al (JP2017129615), hereinafter referred to as Matsuzawa (US 2019/0001791 will be used as a suitable translation), in view of Inagaki et al (US 2017/0225545), hereinafter referred to as Inagaki, in further view of Motomura et al (JP2016156596), hereinafter referred to as Motomura (US 2019/0168566 will be used as a suitable translation).

Regarding claim 1, Matsuzawa (JP2017129615) shows a register (10, Fig. 4) configured to be provided within a passenger compartment (¶024, Lines 3-6), wherein an imaginary reference line (see Annotated Figure 1) is defined that extends in a front-back direction of the vehicle (¶0024, Lines 3-6), the register (10, Fig. 4) comprising: a tubular air duct (11, Fig. 4 – the as Applicant claims to show a “tubular” air duct 11, as does Matsuzawa show a tubular air duct 11 being a flue 21 (¶0026, Lines 10-11)) having rigidity (Fig. 4 – any type of structure has a level of rigidity, much less the structure of the air duct 11 at least indicated by dashed lines of structure) and configured such that air flows inside in a flow direction from an upstream side toward a downstream side (¶0026, Lines 10-11 ,Fig. 4); a bezel (13, Fig. 4/5) formed in a rectangular or annular frame shape (¶0026, Lines 7-8 – the tubular air duct 11 has a cylindrical, or annular, frame shape, which is connected with element 31 of the bezel 13, of which the Examiner is interpreting the bezel 13 to also comprise of being formed of an annular shape) and connected to the air duct on the downstream side of the air duct (Fig. 4/5) to face the front-back direction of the vehicle (¶0024, Lines 3-6, Fig. 4); and a plurality of fins (17, Fig. 4) each formed in a plate shape (Fig. 5) and provided in a displaceable manner within the air duct (¶0040), the fins being configured so as to guide air within the air duct thereby adjusting a direction in which the air flows out through the bezel (Fig. 12), wherein the bezel has a first bezel side wall (see Annotated Figure 1) and a second bezel side wall (see Annotated Figure 1) opposed to the first bezel side wall (see Annotated Figure 1), wherein in comparison between the first bezel side wall and the second bezel side wall, the second bezel side wall is positioned closer to the reference line than the first bezel side wall (see Annotated Figure 1), the air duct has a first duct side wall (see Annotated Figure 1) extending in the flow direction to be connected to the first bezel side wall (see Annotated Figure 1) and a second duct side wall (see Annotated Figure 1) extending in the flow direction to be connected to the second bezel side wall (see Annotated Figure 1), the first duct side wall has a first upstream region and a first downstream region (see Annotated Figure 1), the first downstream region is located on the downstream side of the first upstream region (see Annotated Figure 1), the second duct side wall has a second upstream region and a second downstream region (see Annotated Figure 1), the second downstream region is located on the downstream side of the second upstream region (see Annotated Figure 1), the fins are configured between the first duct side wall and the second duct side wall (see Annotated Figure 1) and on the Annotated Figure 1),  with a predetermined space between each other in the width direction (Fig. 4), the second duct side wall is bent such that a downstream side of the second duct side wall is positioned farther in the19P1P20180764US width direction from the reference line than an upstream side of the second duct side wall (see Annotated Figure 1), the fins each have an upstream end portion (See Annotated Figure 2) positioned on the upstream side (Fig. 4) and a downstream end portion (See Annotated Figure 2) positioned on the downstream side (Fig. 4), one of the fins that is closest to the second duct side wall is defined as a specific fin (See Annotated Figure 2), and the upstream end portion of the specific fin coincides with the imaginary extension line (see Annotated Figure 2 – The Applicant has not given a special definition to the word “Coincide”, therefore the Examiner is using the broadest reasonable interpretation to understand the word Coincide as defined by the Oxford English Dictionary which defines Coincide: 1. “To fall together and agree in position; to occupy the same area or portion of space (as e.g. the superposed triangles in Euclid I. 8); to be identical in area and position. Said of points, lines, or any geometrical magnitudes”. The Examiner is interpreting the upstream end portion of the specific fin to coincide with the imaginary extension line, as the imaginary extension line occupies the same area or portion of space).
However, Matsuzawa lacks showing the second upstream region extends in a straight line from the upstream side to the downstream side, an imaginary extension line is defined to extend from the second upstream region toward the downstream side of the second upstream region such that the imaginary extension line extends along the straight line of the second upstream region and when the fins are displaced such that the downstream end portions are closest to the second duct side wall.
Inagaki (US 2017/0225545), a register for a vehicle, is in the same field of endeavor as Matsuzawa which is a register for a vehicle.
Inagaki teaches the second upstream region (7a, Fig. 7) extends in a straight line from the upstream side to the downstream side (see Annotated Figure 3), an imaginary extension line (see Annotated Figure 3) is defined to extend from the second upstream region toward the downstream side of the second upstream region such that the imaginary extension line extends along the straight line of the second upstream region (see Annotated Figure 3), and when the fins (F1-F6, Fig. 7) are displaced such that the downstream end portions (T2, Fig. 7) are closest to the second duct side wall (7a-c, Fig. 7).

However, Matsuzawa lacks showing a plurality of seats are disposed, the register facing a specific seat selected from the seats and being configured to feed air to the specific seat, wherein an imaginary reference line is defined that extends in a front-back direction of the specific seat through a center in a width direction of the specific seat, the register to face the specific seat in a front-back direction of the vehicle.
Motomura (JP2016156596), an air blowout apparatus, is in the same field of endeavor as Matsuzawa which is an air blowout apparatus.
Motomura teaches a plurality of seats are disposed (74a/b, Fig. 2), the register (43, Fig. 2) facing a specific seat (74b, Fig. 2) selected from the seats and being configured to feed air to the specific seat (Fig. 7), wherein an imaginary reference line (ST2, Fig. 2) is defined that extends in a front-back direction of the specific seat through a center in a width direction of the specific seat (Fig. 2), the register to face the specific seat in a front-back direction of the vehicle (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuzawa to incorporate the teachings of Motomura to provide a plurality of seats are disposed, the register facing a specific seat selected from the seats and being configured to feed air to the specific seat, wherein an imaginary reference line is defined that extends in a front-back direction of the specific seat through a center in a width direction of the specific seat, the register to face the specific seat in a front-back direction of the vehicle, which would provide a system in which a register is placed in front of a seat so that the occupant can operate the louver to enable the blowing port to bow air out in a desired direction (¶0035, Lines 9-11).


    PNG
    media_image1.png
    698
    794
    media_image1.png
    Greyscale

Annotated Figure 1


    PNG
    media_image2.png
    322
    343
    media_image2.png
    Greyscale

Annotated Figure 2


    PNG
    media_image3.png
    619
    827
    media_image3.png
    Greyscale

Annotated Figure 3

Regarding claim 2, Matsuzawa shows wherein the first upstream region extends parallel with the second upstream region (see Annotated Figure 1 – the first and second upstream regions extend parallel with each other).  

Regarding claim 5, Matsuzawa (JP2017129615) shows a method of manufacturing a register (10, Fig. 4), the register being provided within a passenger compartment (¶0024, Lines 3-6), wherein an imaginary reference line (see Annotated Figure 2) is defined that extends in a front-back direction of the vehicle (¶0024, Lines 3-6), the manufacturing method comprising: preparing a tubular air duct (11, Fig. 4 – the as Applicant claims to show a “tubular” air duct 11, as does Matsuzawa show a tubular air duct 11 being a flue 21 (¶0026, Lines 10-11)) having rigidity inside (Fig. 4 – any type of structure has a level of Annotated Figure 1) of the bezel and a second bezel side wall (see Annotated Figure 1) opposed to the first bezel side wall (see Annotated Figure 1), arranging the second bezel side wall closer to the reference line than the first bezel side wall (see Annotated Figure 1); extending a first duct side wall (see Annotated Figure 1) of the air duct in the flow direction to be connected to the first bezel side wall (see Annotated Figure 1); extending a second duct side wall (see Annotated Figure 1) of the air duct in the flow direction to be connected to the second bezel side wall (see Annotated Figure 1); preparing a first upstream region of the first duct side wall and a first downstream region of the first duct side wall (see Annotated Figure 1), the first downstream region is located on the downstream side of the first upstream region (see Annotated Figure 1); preparing a second upstream region of the second duct side wall and a second downstream region of the second duct side wall (see Annotated Figure 1), the second downstream region is located on the downstream side of the second upstream region (see Annotated Figure 1); arranging the fins between the first duct side wall and the second duct side wall and on the downstream side relative to the first upstream region and the second upstream region (see Annotated Figure 1) so as to be provided with a predetermined space between each other in the width direction (Fig. 4); and bending the second duct side wall such that a downstream side of the second duct side wall is positioned farther in the width direction from the reference line than an upstream side of the second duct side wall (see Annotated Figure 1), the fins each have an upstream end portion (see Annotated Figure 2) positioned on the upstream side (Fig. 4) and a downstream end portion (see Annotated Figure 2) positioned on the downstream side (Fig. 4), Annotated Figure 2), and the upstream end portion of the specific fin coincides with the imaginary extension line (see Annotated Figure 2 – The Applicant has not given a special definition to the word “Coincide”, therefore the Examiner is using the broadest reasonable interpretation to understand the word Coincide as defined by the Oxford English Dictionary which defines Coincide: 1. “To fall together and agree in position; to occupy the same area or portion of space (as e.g. the superposed triangles in Euclid I. 8); to be identical in area and position. Said of points, lines, or any geometrical magnitudes”. The Examiner is interpreting the upstream end portion of the specific fin to coincide with the imaginary extension line, as the imaginary extension line occupies the same area or portion of space).
However, Matsuzawa lacks showing the second upstream region extends in a straight line from the upstream side to the downstream side, an imaginary extension line is defined to extend from the second upstream region toward the downstream side of the second upstream region such that the imaginary extension line extends along the straight line of the second upstream region, and displacing the fins such that when the downstream end portions are closest to the second duct side wall.
Inagaki (US 2017/0225545), a register for a vehicle, is in the same field of endeavor as Matsuzawa which is a register for a vehicle.
Inagaki teaches the second upstream region (7a, Fig. 7) extends in a straight line from the upstream side to the downstream side (see Annotated Figure 3), an imaginary extension line (see Annotated Figure 3) is defined to extend from the second upstream region toward the downstream side of the second upstream region such that the imaginary extension line extends along the straight line of the second upstream region (see Annotated Figure 3), and displacing the fins (F1-F6, Fig. 7) such that when the downstream end portions (T2, Fig. 7) are closest to the second duct side wall (7a-c, Fig. 7, see Annotated Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsuzawa & Kaneda to incorporate the teachings of Inagaki to provide the second upstream region extends in a straight line from the upstream side to the downstream side, an imaginary extension line is defined to extend from the second upstream region toward the downstream side of the second upstream region such that the imaginary extension line 
	However, the combination of Matsuzawa & Inagaki lacks showing in which a plurality of seats are disposed, the register facing a specific seat selected from the seats and being configured to feed air to the specific seat, wherein an imaginary reference line is defined that extends in a front-back direction of the specific seat through a center in a width direction of the specific seat, the register to face the specific seat in a front-back direction of the vehicle.
Motomura (JP2016156596), an air blowout apparatus, is in the same field of endeavor as Matsuzawa which is an air blowout apparatus.
Motomura teaches in which a plurality of seats (74a/b, Fig. 2) are disposed, the register (43, Fig. 2) facing a specific seat (74b, Fig. 2) selected from the seats and being configured to feed air to the specific seat (Fig. 7), wherein an imaginary reference line (ST2, Fig. 2) is defined that extends in a front-back direction of the specific seat through a center in a width direction of the specific seat (Fig. 2), the register to face the specific seat in a front-back direction of the vehicle (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsuzawa & Inagaki to incorporate the teachings of Motomura to provide in which a plurality of seats are disposed, the register facing a specific seat selected from the seats and being configured to feed air to the specific seat, wherein an imaginary reference line is defined that extends in a front-back direction of the specific seat through a center in a width direction of the specific seat, the register to face the specific seat in a front-back direction of the vehicle, which would provide a system in which a register is placed in front of a seat so that the occupant can operate the louver to enable the blowing port to bow air out in a desired direction (¶0035, Lines 9-11).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al (JP2017129615), hereinafter referred to as Matsuzawa (US 2019/0001791 will be used as a suitable translation), in view of Inagaki et al (US 2017/0225545), hereinafter referred to as Inagaki, in further view of in view of Motomura et al (JP2016156596), hereinafter referred to as Motomura (US 2019/0168566 will be used as a suitable translation), in further view of Lee et al (US 2018/0170153), hereinafter referred to as Lee.

Regarding claim 4, the combination of Matsuzawa, Inagaki, & Motomura shows elements of the claimed invention as stated above in claim 1 except wherein the fins have a same shape.  
Lee (US 2018/0170153), a vent device for a vehicle, is in the same field of endeavor as Matsuzawa which is a vent device for a vehicle. 
Lee teaches wherein the fins (130, Fig. 5) have a same shape (Fig. 11A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsuzawa, Inagaki, & Motomura to incorporate the teachings of Lee to provide wherein the fins have a same shape, which would provide a vent in which the wind directions of the vertical wings can be smoothly adjusted in the left and right directions and can be easily adjusted (¶0093).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/KENNETH J HANSEN/             Primary Examiner, Art Unit 3746